FILED
                           NOT FOR PUBLICATION                             MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10184

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00483-EMC-2

 v.
                                                 MEMORANDUM*
PETER WONG,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                             Submitted May 14, 2015**
                              San Francisco, California

Before: THOMAS, Chief Judge, OWENS, Circuit Judge and COLLINS,*** Chief
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      * **   The Honorable Raner C. Collins, Chief District Judge for the U.S.
District Court for the District of Arizona, sitting by designation.
      Peter Wong appeals his conviction of three counts of theft concerning a

federally funded program in violation of 18 U.S.C. § 666(a)(1)(A). Having

jurisdiction under 28 U.S.C. § 1291, we reject his arguments and affirm.

      First, the warrant alleged sufficient facts establishing probable cause to

search Wong’s home. See United States v. Angulo-Lopez, 791 F.2d 1394, 1399

(9th Cir. 1986) (judges are “entitled to draw reasonable inferences about where

evidence is likely to be kept, based on the nature of the evidence and the type of

offense”); United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th Cir. 2002)

(issuing judges may rely on an officer’s training and experience). Moreover, under

United States v. Leon, this was not a warrant “so lacking in indicia of probable

cause” that it was unreasonable for officers to rely on the judge’s probable cause

determination. 468 U.S. 897, 923 (1984) (internal quotation marks omitted);

United States v. Luong, 470 F.3d 898, 903 (9th Cir. 2006) (holding no suppression

because the affidavit established “at least a colorable argument for probable

cause”).

      Second, the district court did not err in refusing to give a mistake-of-fact

jury instruction; the instructions as a whole apprised the jury of the specific intent

required and adequately embodied the defense’s theory. See United States v.

Anguiano-Morfin, 713 F.3d 1208, 1210 (9th Cir. 2013) (the instructions given


                                           2                                     14-10184
adequately conveyed the offense’s elements, informed the jury of the dispositive

issue, and presented the defense’s theory); United States v. Sarno, 73 F.3d 1470,

1485 (9th Cir. 1995).

      Finally, the juror did not introduce extraneous prejudicial information to the

jury during deliberations; he merely relied on his personal experience in the

banking industry to interpret the evidence introduced at trial. See United States v.

Navarro-Garcia, 926 F.2d 818, 821-22 (9th Cir. 1991). Like a doctor-juror who

“will doubtless have knowledge and experience bearing on any medical questions

that may arise” during trial, Grotemeyer v. Hickman, 393 F.3d 871, 879 (9th Cir.

2004), a juror with banking experience will bring his knowledge to bear on

banking issues. “Evaluation of credibility necessarily relies on experience,” id.,

and the juror’s reliance here was neither unexpected nor improper.

      AFFIRMED.




                                          3                                     14-10184